Wilde, J.
This case turns upon the construction of St. 1844, c. 152, § 13. The defendants were duly established and organized as a fire district, according to the provisions ot that statute; and the defendant was afterwards assessed, in a tax duly raised by a vote of said district, upon his personal property, including stocks in banks and other corporations, located and doing business without the limits of the said district. His counsel contends that, those stocks were not liable to taxation, not being property within the district. But it is agreed that the plaintiff had a dwelling-house and resided within the limits of the said fire district; and by the Rev. Sts. c. 7, § 9, “all personal estate, whether within or without this State,” (except in certain cases enumerated in § 10,) “shall be assessed to the owner in the town where he shall be an inhabitant on the first day of May; ” and by the said St. of 1844, c. 152, § 13, it is enacted that all sums of money that shall be voted by the inhabitants of such fire district “ shall be assessed and collected in the same manner that the town’s taxes are assessed and collected.” The stocks in question are not included in any of the enumerated cases contained in the Rev. Sts. c. 7, § 10; so that it is clear that the plaintiff was liable to be taxed for these stocks in any town tax.
But it has been argued, that by the proviso the plaintiff was not liable to taxation for property not actually within the fire district; and that if such is not the construction of the section, the proviso would be of no effect. But we think this is an erroneous inference. The proviso was intended, i«. *376our opinion, to prevent real estate and tangible property, such as goods and chattels, from being taxed, which might be within the town and without the fire district. In all other respects, this tax was to be assessed like town taxes.' These stocks have no locality, except where the owner lives and has his domicil, and in no sense can they be considered as property not within the district.

Plaintiff nonsuit.